875 F.2d 863
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FIRST AMERICABLE CORPORATION, Plaintiff-Appellant,v.ERVIN CABLE TV, INC., Gary Ervin, Robert Ervin, Tim Ervinand Webster Cable TV Company, Inc., Defendants-Appellees.
No. 88-6079.
United States Court of Appeals, Sixth Circuit.
June 6, 1989.
ORDER DISMISSING APPEAL, VACATING DISTRICT COURT ORDERDENYING TEMPORARY INJUNCTION, and REMANDING FORFURTHER PROCEEDINGS

1
Before RALPH B. GUY Jr. and RYAN, Circuit Judges;  and DAVID D. DOWD, District Judge.*


2
This matter is before the court as a result of an appeal filed by First Americable Corporation.  Subsequent to the filing of the appeal, the defendants filed a motion to dismiss the appeal on the basis of mootness.  The plaintiff has now filed a motion also indicating that it deems this matter to be moot.  Accordingly, IT IS ORDERED that this appeal be dismissed, that the district court order denying the motion for temporary injunction be vacated, and that this matter be remanded to the district court for further proceedings.



*
 The Honorable David D. Dowd, Jr., United States District Court for the Northern District of Ohio, sitting by designation